Citation Nr: 0029631	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-12 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of laceration and fracture of the tip of the left 
middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by the Pittsburgh, Pennsylvania RO.  This 
case was before the Board in September 1999 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service-connected left middle finger 
disability is not shown to cause any limitation of motion of 
the finger; there is no residual scarring.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
laceration and fracture of the tip of the left middle finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.31, 4.71a, Diagnostic Code 
5226 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran sustained a 
laceration and fracture of the tip of his left middle finger 
in 1953.  He was treated for "slight symptoms."  In July 
1989, the veteran submitted a claim for service connection 
for residuals of an injury to the left hand.  A February 1990 
rating action granted service connection for residuals of 
laceration and fracture of the tip of the left middle finger, 
and assigned a noncompensable rating.

In July 1997, the veteran filed a claim for an increased 
rating for his service-connected left middle finger 
disability.  The veteran indicated that he was receiving 
treatment for this disability at the Butler VA Medical Center 
(VAMC). 

Treatment records from the Butler VAMC dated from 1996 to 
1997 note that the veteran was seen on numerous occasions for 
various complaints.  A November 1996 treatment record notes 
the veteran's request for a moist heat pad for his left hand.  
No examination was conducted.  Records indicate that a moist 
heat pad was mailed to the veteran in January 1997.

A September 1997 VA special orthopedic examination report 
notes the veteran's history of an injury during service when 
the hatch of a tank slammed shut on his left hand.  The 
examination report notes the veteran's complaints of weakness 
in his hand.  He complained that "cold really bothers it."  
The examiner noted that the veteran was right handed.  Upon 
examination, the veteran's left hand, fingers and fingernails 
appeared normal.  The examiner noted that there were no 
anatomical defects.  Range of motion was full.  Capillary 
refill was normal in all fingertips.  There was no effusion.  
Finger dexterity was normal; the veteran was able to oppose 
all fingers, form a fist and pinch grasp.  The examiner noted 
that there was a slight decrease in grip strength in the left 
hand.  X-rays revealed no fractures or dislocations.  X-rays 
also revealed marked degenerative changes of the first 
metacarpal junction, but the examiner noted that this was 
"not the area of [the veteran's] [p]ast [t]rauma."  
Diagnoses included: status post-traumatic injury to the left 
index, middle and ring fingers; and degenerative joint 
disease of the left hand.

A September 1997 VA special scars examination report notes 
the veteran's history of a laceration on the left middle 
fingertip.  Examination revealed no notable scars on any of 
the fingertips.  Diagnosis was status post left middle finger 
laceration by history.

In an August 1998 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran complained of cramping and weakness in 
his left hand.  He indicated that doctors at the Butler VAMC 
had given him ointment and a heating pad for his left middle 
finger disability.

Treatment records from the Butler VAMC dated from 1998 to 
1999 note that the veteran was seen on numerous occasions for 
various disabilities.  A January 1999 treatment record notes 
the veteran's request for Tylenol for the pain in his left 
hand.  Examination of the left hand revealed that the skin 
was warm, dry and flesh tone in color.  Treatment records 
dated in September 1999 note the veteran's complaints that 
the joints in his left hand bothered him.  He indicated that 
he found it difficult to do things with his left hand.  The 
veteran requested an analgesic lotion for his left hand.  No 
examination was conducted.

A February 2000 VA examination report notes the veteran's 
complaints of daily pain in his left hand.  He stated, 
"[t]he only problem is my middle finger though my grip just 
isn[']t there any more."  He also complained that cold 
weather caused achiness in his hand.  Examination revealed 
dry skin of the distal finger pad of the left middle finger.  
The left hand was fully functional in all fingers; the 
veteran was able to grasp objects and had normal dexterity.  
Fingernails, skin color and temperature were all normal.  
There was no effusion evident.  The veteran was able to 
perform all hand active range of motion without difficulty.  
Finger manipulations and fine motor movements were normal.  
The veteran was able to oppose his thumb to all fingers in a 
normal fashion.  Grip strength testing and pinch strength 
testing revealed that strength was diminished in the left 
hand as compared to the right hand.  X-rays revealed 
degenerative changes of the first carpal and metacarpal 
joints, unchanged from previous films.  Diagnosis was 
degenerative joint disease of the left hand.


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible, 
and, therefore, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).   
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The United States Court of Appeals for Veterans Claims has 
stated that where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's left middle finger disability is rated as 
noncompensable under Diagnostic Code 5226, ankylosis of the 
middle finger.  Under the applicable criteria,  a 10 percent 
evaluation is assigned for favorable or unfavorable ankylosis 
of the middle finger of the minor extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

Under the circumstances described above, the Board finds that 
the veteran's left middle finger disability does not warrant 
the assignment of a compensable disability evaluation.  The 
medical evidence of record shows that the veteran has no 
limitation of motion of his middle finger.  September 1997 
and February 2000 VA examination reports note findings of 
full range of motion and normal finger dexterity.  The 
veteran was able to oppose his middle finger, form a fist and 
pinch grasp.  No examiner of record has suggested the 
veteran's left middle finger is impaired to such an extent as 
to be equivalent to ankylosis of the finger.  Therefore, a 
compensable evaluation under Code 5226 is not warranted.

Additionally, the medical evidence of record does not suggest 
the veteran's service-connected disability is better rated 
under another, potentially more analogous diagnostic code.  
See 38 C.F.R. § 4.20 (1999).  For example, there is no 
medical evidence of any scarring due to the veteran's 
service-connected disability.  

In addition, the Board notes that other findings pertaining 
to the left hand are concerned with nonservice connected 
disabilities.  In a September 1997 VA examination report, the 
examiner noted findings of degenerative joint disease of the 
left hand, but indicated that this degenerative joint disease 
was not the area of the veteran's inservice injury.  In 
addition, service connection has been denied for residuals of 
trauma to the left index finger and residuals of trauma to 
the left ring finger.  Under 38 C.F.R. § 4.14 (1999), the use 
of manifestations not resulting from service-connected 
disability in establishing the service connected evaluation 
is to be avoided.  

The preponderance of the evidence is against the claim for an 
increased rating for residuals of laceration and fracture of 
the tip of the left middle finger.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an increased (compensable) rating for 
residuals of laceration and fracture of the tip of the left 
middle finger is denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


